Citation Nr: 1626597	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an inguinal hernia.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who had honorable active service from January 1974 to August 1977; he also had a period of service from August 1977 to November 1982 from which he was discharged under other than honorable conditions.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 0 percent, and denied service connection for the remaining disabilities at issue.  

Regarding the claim of service connection a psychiatric disability, the RO denied service connection specifically for PTSD.  As the record shows that the Veteran may have other psychiatric diagnoses (specifically  an anxiety disorder),  and in light of the United States Court of Appeals for Veterans Claims holding in Clemons v. Shinseki, 23 Vet. App 1 (2009), the issue has been characterized to reflect that the matter on appeal encompasses any psychiatric disability diagnosed.  .  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his partis required.




REMAND

During the May 2016 videoconference hearing before the undersigned, the Veteran testified that his ship was involved in a collision and that he began to deteriorate after this incident.  It is documented in the record that in November 1975, the USS Kennedy and the USS Belknap collided, resulting in fires that could not be controlled.  Six people on the USS Belknap and one on the USS Kennedy were killed.  The AOJ has acknowledged that the Veteran was aboard the USS Kennedy at the time of the collision.  

On August 2011 VA psychiatric examination the examiner found that the Veteran did not have PTSD or any other acquired psychiatric disability.  In July 2012, a private physician diagnosed alcohol use and anxiety disorder, not otherwise specified, resolved.  He commented that he could not substantiate full PTSD symptoms, but the Veteran had some elements such as intrusive thoughts, nightmares and avoidance, leaving whether or not the Veteran has an acquired psychiatric disability uncertain.  Under these circumstances, the Board finds that an additional psychiatric examination is appropriate.

Private medical records show that in 1996 the Veteran was treated for an acute lumbosacral strain.  In 2004 He was found to have an inguinal hernia.  In January 2009, he reported that he had had left shoulder pain since 1978 and right shoulder pain since the 1980's; it was noted he had bilateral rotator cuff tendonitis.  

In his hearing testimony the Veteran asserted that his back and shoulder disabilities are due to heavy lifting in service (The record reflects that he served in aviation ordnance).  He stated he was treated at a dispensary at Cecil Field around 1976 or 1977; service personnel records confirm he was stationed at Cecil Field at that time.  The record does not reflect a specific attempt to secure records of the reported treatment at Cecil Field; any such records are of record, and must be secured, if available.  The Veteran also stated that he sought treatment for a hernia shortly after service, but indicated that records of such treatment are unavailable.  

Finally, the Veteran testified that his hearing acuity has declined since his last VA examination for hearing loss in March 2011.  In light of the allegation of worsening, and the length of the intervening period, a contemporaneous examination to assess the disability is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the records all records of treatment the Veteran received at the Cecil Field NAS in 1976 and 1977.  The search for the records must encompass the medical facility at that location and any records storage facility where records of his treatment may have been retired.  If the records cannot be located or have been destroyed, it should be so noted for the record, and the Veteran should be so notified.  

2.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for back, shoulder and psychiatric disabilities and an inguinal hernia since his discharge from service, and for hearing loss since 2012, and to submit authorizations for VA to secure complete clinical records of all such private evaluations and treatment.  The AOJ should secure for the record complete clinical records (i.e., any not already associated with the record) of the evaluations and treatment from all providers identified.

3.  Thereafter, the AOJ arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his current back and right and left shoulder disabilities.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each back and right and left shoulder disability found.

(b) Please identify the likely etiology of each back and right and left shoulder disability diagnosed.  Specifically, it is at least as likely as not (a 50% or higher probability) that such disability is related to his service, to include as due to heavy lifting therein? 

The examiner must include rationale with all opinions.

4.  Thereafter, the AOJ arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of any current inguinal hernia.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran has an inguinal hernia that is related to his service, to include as due to lifting therein. 

The examiner must include rationale with all opinions.

5.  The AOJ should also arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his current psychiatric disability.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found.  Specifically, does the Veteran at least as likely as not (a 50% or higher possibility) have a diagnosis of PTSD based on a corroborated stressor event in service?  

(b) Please identify the likely etiology of any (and each) psychiatric disability entity other than PTSD diagnosed, indicating whether it is etiologically related to the Veteran's service, to include as due to traumatic events therein.  

The examiner should include rationale with all opinions.  The examiner should note that the AOJ has confirmed that the Veteran served on a ship which collided with another, resulting in death and injuries of numerous sailors. 

6.  The AOJ should also arrange for an audiological (with audiometric studies) examination of the Veteran to assess the current severity of his bilateral hearing loss disability.  In addition to reporting the audiometry results, the examiner should include comment on the effect the hearing loss has on the Veteran's occupational and daily activity functioning.

7.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

